Citation Nr: 1111721	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-01 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for chronic strain and degenerative disc arthritis, lumbar spine, from June 15, 2002 and in excess of 20 percent disabling from September 26, 2003.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for chronic strain and degenerative disc arthritis, cervical spine, from June 15, 2002 and in excess of 20 percent disabling from September 26, 2003.

3.  Entitlement to service connection for fibrocystic condition and fibroid tumors.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to December 1992, October 1997 to March 1998, October 1998 to April 1999, and from October 2001 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record reveals that the Veteran's claims for entitlement to an initial evaluation in excess of 10 percent disabling for chronic strain and degenerative disc arthritis of the lumbar spine and entitlement to an initial evaluation in excess of 10 percent disabling for chronic strain and degenerative disc arthritis of the cervical spine were readjudicated by a June 2007 rating decision wherein the RO increased the disability evaluations for the service- connected disabilities from 10 percent to 20 percent disabling with an effective date of September 26, 2003.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claims for higher initial evaluations remain in appellate status for the period before and after September 26, 2003.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran participated in a hearing with the undersigned in July 2009.  A transcript of that proceeding has been associated with the Veteran's claims file.

In September 2009, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in a January 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For reasons expressed immediately below, the Board finds that these claims must be remanded for further development.

As noted above, the Board remanded these claims in September 2009 in order for either the agency of original jurisdiction (AOJ) or AMC to schedule the Veteran for VA examinations.  A review of the claims folder indicates that the Veteran was scheduled for VA examinations for her fibrocystic condition and fibroid tumors as well as her cervical and lumbar spine disabilities on February 26, 2010.  The Veteran failed to report.  In March 2011, the Veteran submitted a statement indicating that due to a "scheduling error," she reported to the examination a day late, and that she has attempted to reschedule her appointments through VA and has not been successful.  There is no documentation of these attempts to reschedule the VA examinations by VA in the claims folder.  

The Board observes that it does not appear that notice of the consequences of failing to appear for such an examination under 38 C.F.R. § 3.655 were provided to the Veteran when she was scheduled for her VA examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  

If, as here, there is a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand this issue to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  Any error by VA in providing the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As the Veteran has not been provided with complete and proper notice regarding the implications of a failure to report for her scheduled VA examinations, the Board concludes that the Veteran should be afforded another opportunity to appear for VA examinations in connection with her claims.  The "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  These medical examinations must consider the records of prior medical examinations and treatment in order to assure a fully informed decision. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  On remand, the Veteran should be afforded additional VA examinations in connection with her claims.

Additionally, the Board notes that the during the above-referenced personal hearing in July 2009, the Veteran discussed the severity of her fibrocystic condition and fibroid tumors.  She also indicated that she underwent treatment at the VA Community Based Outpatient Clinic (CBOC) for this disability in Alexandria, Virginia.  See the July 2009 Board hearing transcript, page 22.  The Board notes that the claims folder is negative for any VA treatment records.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford her the 
opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of whether or not the Veteran responds, the RO should request any records from the VA CBOC in Alexandria, Virginia.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. The RO should schedule the Veteran for a 
VA examination to determine the current severity of her service-connected chronic strain and degenerative disc arthritis, cervical spine and chronic strain and degenerative disc arthritis, lumbar spine. 

The letter informing the Veteran of the examination should expressly inform her that failure to appear for the examination as requested, and without good cause, will result in denial of her increased rating claims and may result in the denial of her service connection claim.  See 38 C.F.R. § 3.655 (2010).

The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the record should indicate that such a review was accomplished.  All indicated tests, including range of motion testing, should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to all of the following:

i. The examiner should provide specific findings as to the range of motion of the thoracolumbar spine and the cervical spine. Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion.  The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's disability.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  The examiner should also state whether there is any abnormality of the thoracolumbar spine and cervical spine, including evidence of ankylosis.

ii. After considering the Veteran's documented medical history, the examiner should identify all impairments associated with the Veteran's service-connected chronic strain and degenerative disc arthritis, cervical spine and chronic strain and degenerative disc arthritis, lumbar spine including any associated neurological impairment or bladder, bowel, or sexual dysfunction.

iii. With regard to any neurological disability resulting from the service-connected disabilities, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability.  The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

3. The RO should schedule the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's fibrocystic condition and fibroid tumors.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the record should indicate that such a review was accomplished.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (probability of 50 percent or higher ) that the Veteran's fibrocystic condition and fibroid tumors are related to her active military service.

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of a certain conclusion as it is to find against it.  A rationale should be provided for every opinion expressed.

4. After undertaking any other development deemed 
appropriate, the RO should consider the issues on appeal in light of all information or evidence received.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


